Case 3:20-cv-01120-GPC-AHG Document 5-1 Filed 07/13/20 PageID.384 Page 1 of 7




 1 WARREN TERZIAN LLP
   Dan Terzian (SBN 283835)
 2 dan.terzian@warrenterzian.com
 3 Erick Kuylman (SBN 313202)
   erick.kuylman@warrenterzian.com
 4 700 S. Flower St., Suite 1000
   Los Angeles, CA 90017
 5 T: (213) 410-2620
 6 Counsel for Defendant
 7 Ari Kahn
 8
 9
10
11                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
12
13
   Christopher Williams; Legacy Global             Case No. 3:20-cv-01120-GPC-AHG
14 Development LLC,
15                                                 Hon. Gonzalo P. Curiel
                Plaintiffs,
16                                                 Defendant Ari Khan’s Memorandum of
          v.                                       Points & Authorities in support of Mo-
17                                                 tion to Seal Certain Information Submit-
   Thomas Kula; Joanne Kula; Eliza-                ted with Kahn’s Special Motion to Strike
18 beth Diaz; Kathi Osteen; Stephen
                                                   (CCP § 425.16) or, alternatively, Motion
19 Honeybill; Lindsey Stewart; Theresa             to Dismiss for Lack of Personal Jurisdic-
   Raglen; Roger “Ari” Kahn; and Does              tion
20 1-20, inclusive,
21                                                 Judge:             Hon. Gonzalo P. Curiel
               Defendants.                         Courtroom:         2D
22                                                 Hearing date:      August 14, 2020
23                                                 Hearing time:      1:30 PM

24                                             )
25
26
27
28
                                                1
                   Memorandum of Points and Authorities in Support of Motion to Seal
Case 3:20-cv-01120-GPC-AHG Document 5-1 Filed 07/13/20 PageID.385 Page 2 of 7




 1                                        INTRODUCTION
 2           Defendant Ari Khan has filed an anti-SLAPP motion and supporting exhibits
 3 that reference certain Orchid Bay financial numbers from at least four years ago, as
 4 well as information relating to Orchid Bay’s business information.
 5           With one exception, this information should not be sealed (with one limited ex-
 6 ception).1 The information is stale. There are not serious confidentiality concerns. And
 7 the compelling-reasons sealing standard for dispositive motions is high.
 8           Khan nevertheless brings this motion because Plaintiffs are now the owners of
 9 Orchid Bay. They may claim that a confidentiality provision in a contract somewhere
10 mandates sealing. So in an abundance of caution, Kahn submits this motion for sealing
11 in the event Plaintiffs wish to attempt to seal this information.
12                                         BACKGROUND
13           This is a defamation case where some of the alleged defamatory statements re-
14 late to the finances of Orchid Bay, a company owned and run by Plaintiffs. All of the
15 documents sought to be sealed relate to Plaintiffs’ finances and thus are directly at is-
16 sue in this case.
17           The documents subject to this sealing motion are:
18                 •      Portions of Kahn’s Memorandum of Points and Authorities in sup-
                   port of his anti-SLAPP motion (the highlighted portions only, which gen-
19                 erally are certain financial numbers) (attached as Exhibit BA);
20
                   •      Portions of Kahn’s declaration in support of his anti-SLAPP mo-
21                 tion (the highlighted portions only, which generally are certain financial
                   numbers) (attached as Exhibit BB);
22
                   •     Exhibit U1: Summary balance sheet;
23
                   •     Exhibit U2: Balance sheet;
24
                   •     Exhibit Y: Financial highlights;
25
26   1
         One limited exception: A portion of Exhibits AB, AC, and AK reference payments by
27 individual Orchid Bay customers who are not parties to this case. Their names should
28 be redacted from the public record.
                                                    2
                       Memorandum of Points and Authorities in Support of Motion to Seal
Case 3:20-cv-01120-GPC-AHG Document 5-1 Filed 07/13/20 PageID.386 Page 3 of 7




 1               •      Exhibit Z: Consolidated balance sheet;
 2               •      Exhibit AA: Account statement;
 3               •      Exhibit AB: Orchid Bay July 16 purchase contract;
 4               •      Exhibit AC: Orchid Bay July 7 purchase contract;
 5               •      Exhibit AE: April 13 promissory note;
 6               •      Exhibit AF: February 14 promissory note;
 7               •      Exhibit AG: September 28 promissory note; and
 8               •      Exhibit AK: Audit log.
 9 The highlights in the memorandum (Exhibit BA) and the declaration (Exhibit BB)
10 show the redactions that were made from the document that was already publicly filed
11 at ECF Nos. 3 and 4.
12         All of these documents, save three, comprise entirely general financial infor-
13 mation that is least four years old.
14         Three documents—Exhibits AB, AC, and AK—also contain information asso-
15 ciating individual Orchid Bay customers with specific financial transactions.
16                                STANDARD OF REVIEW
17         “[C]ourts of this country recognize a general right to inspect and copy public
18 records and documents, including judicial records and documents.” Nixon v. Warner
19 Commc’ns, Inc., 435 U.S. 589, 597 (1978). Thus, in assessing a motion to seal, the
20 starting point is “a strong presumption in favor of access to court records.” Foltz v.
21 State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). “The presumption
22 of access is ‘based on the need for federal courts, although independent—indeed, par-
23 ticularly because they are independent—to have a measure of accountability and for
24 the public to have confidence in the administration of justice.” Ctr. for Auto Safety v.
25 Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v.
26 Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).
27         A party seeking to seal a judicial record bears the burden of overcoming the
28 strong presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet
                                                  3
                     Memorandum of Points and Authorities in Support of Motion to Seal
Case 3:20-cv-01120-GPC-AHG Document 5-1 Filed 07/13/20 PageID.387 Page 4 of 7




 1 this burden depends upon whether the documents to be sealed relate to a motion that is
 2 “more than tangentially related to the merits of [the] case.” Ctr. for Auto Safety, 809
 3 F.3d at 1101. When the underlying motion is more than tangentially related to the mer-
 4 its, the “compelling reasons” standard applies. Id. at 1096–98; Kamakana v. City &
 5 Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (applying compelling reasons
 6 standard to dispositive motions). That is, the party must “articulate [ ] compelling rea-
 7 sons supported by specific factual findings,” Foltz, 331 F.3d at 1135, that outweigh the
 8 general history of access and the public policies favoring disclosure, such as the “public
 9 interest in understanding the judicial process,” Hagestad v. Tragesser, 49 F.3d 1430,
10 1434 (9th Cir. 1995). “The mere fact that the production of records may lead to a liti-
11 gant’s embarrassment, incrimination, or exposure to further litigation will not, without
12 more, compel the court to seal its records.” Kamakana, 447 F.3d at 1179.
13                                         ARGUMENT
14 I.      The Compelling Reasons Standard Applies Because the Sealing Relates to
   a Dispositive Motion.
15
           Here, the Motion to Seal relates to Khan’s Special Motion to Strike. A motion
16
   to strike generally involves considerations that are enmeshed in factual and legal issues
17
   comprising a plaintiff’s claims. See Whitewater W. Indus., Ltd. v. Pac. Surf Designs,
18
   Inc., No. 317CV01118BENBLM, 2019 WL 1590470, at *2 (S.D. Cal. Apr. 12, 2019)
19
   (applying the compelling reason standard to Daubert motion to strike and denying
20
   plaintiff’s motion to seal). Moreover, courts generally apply a “compelling reasons”
21
   standard when considering motions to seal documents. Pintos v. Pac. Creditors Ass’n,
22
   605 F.3d 665, 678 (9th Cir. 2010). Thus, Khan’s Motion to Strike is more than tangen-
23
   tially related to the merits of the case, and the compelling reasons standard applies.
24
   II.     Legacy Cannot Meet Its Burden to Seal, and the Court should order public
25 filing in full on the vast majority of documents.
26         Legacy cannot meet the threshold compelling reasons standard on the vast ma-
27 jority of documents. Accordingly, the Court should order public filing, in full, of: the
28
                                                  4
                     Memorandum of Points and Authorities in Support of Motion to Seal
Case 3:20-cv-01120-GPC-AHG Document 5-1 Filed 07/13/20 PageID.388 Page 5 of 7




 1 Memorandum of Points & Authorities in support of his anti-SLAPP motion (Exhibit
 2 BA), Kahn’s declaration in support of his anti-SLAPP motion (Exhibit BB); Exhibit
 3 U1, Exhibit U2, Exhibit Y, Exhibit Z, Exhibit AA, Exhibit AE, Exhibit AF, and Exhibit
 4 AG.
 5         The information contained in Khan’s Memorandum of Points and Authorities
 6 consists solely of historical financial data relating to Orchid Bay. More specifically, in
 7 seeking to strike Plaintiffs’ claims against him, Khan identifies how much money was
 8 initially invested in Orchid Bay; a snapshot of the companies’ financial health in 2015;
 9 an excerpt of a sales contract which references Legacy’s required investment capital;
10 the companies’ assets (cash, accounts receivable, and available line of credit) at the
11 time of sale to Legacy; the amount Williams was responsible for collecting upon as-
12 suming control of Orchid Bay; and the value of Orchid Bay’s bank accounts in August
13 and September 2016.
14         When financial information is general in nature—as it is presented in Khan’s
15 memorandum of points and authorities—courts do not find a compelling reason to re-
16 dact the information. See U.S. ex rel. Lockyer v. Hawaii Pac. Health, No. CIV. 04-
17 00596 ACK-LE, 2007 WL 128853, at *1 (D. Haw. Jan. 10, 2007) (finding plaintiff
18 failed to articulate a compelling reason why his estimated salary in dollars should be
19 sealed); see also Kowalski v. Mommy Gina Tuna Res., No. 05–00679–BMK, 2009 WL
20 1227878, at *2 (D. Haw. April 30, 2009) (finding that “it is unclear how Defendants’
21 profit information alone has ‘independent economic value’ or how publication would
22 allow competitors to undercut Defendants’ prices or impact Defendants’ reputation in
23 the marketplace.”). Khan is not revealing Plaintiffs’ detailed financial data, such as
24 their full balance sheets. See Digital Reg of Texas, LLC v. Adobe Sys. Inc., No. C 12-
25 1971 CW, 2013 WL 4049686, at *2 (N.D. Cal. Aug. 8, 2013) (denying motion to seal
26 because plaintiff failed to state how he would be harmed by the public disclosure of
27 past balance sheets and investors identities). The financial figures do not disclose Plain-
28 tiffs’ confidential business strategies such that Plaintiffs’ competitive standing could
                                                   5
                      Memorandum of Points and Authorities in Support of Motion to Seal
Case 3:20-cv-01120-GPC-AHG Document 5-1 Filed 07/13/20 PageID.389 Page 6 of 7




 1 be potentially harmed. See Ehret v. Uber Techs., Inc., No. 14-CV-00113-EMC, 2015
 2 WL 12977024, at *3 (N.D. Cal. Dec. 2, 2015) (denying motion to seal where no strat-
 3 egy was revealed by the contents of the blog). Therefore, there is no compelling reason
 4 to seal such information.
 5 III. The Court should allow sealing of the identifying information of Orchid
   Bay customers contained in Exhibits AB, AC, and AK.
 6
          The Court should allow sealing of certain information within three exhibits—
 7
   AB, AC, and AK—to a limited extent. Those three exhibits identify certain Orchid Bay
 8
   customers and links them to specific transactions (purchases of units; transfers of
 9
   money for units). The identity of those customers has no real relevance to this lawsuit.
10
   What matters is that the transactions occurred. Therefore, it is appropriate to allow the
11
   redaction of those individuals’ names, initials, and signatures from those documents.
12
          To that end, Kahn submits Exhibits AB2, AC2, and AK2. These documents re-
13
   dact that information and are what he proposed should be filed on the public docket.
14
                                      CONCLUSION
15
          The Court should generally deny sealing. It should order public filing, in full, of:
16
   the Memorandum of Points & Authorities in support of his anti-SLAPP motion (Ex-
17
   hibit BA), Kahn’s declaration in support of his anti-SLAPP motion (Exhibit BB); Ex-
18
   hibit U1, Exhibit U2, Exhibit Y, Exhibit Z, Exhibit AA, Exhibit AE, Exhibit AF, and
19
   Exhibit AG.
20
          The court should allow the individual customer names, initials, and signatures to
21
   be redacted from Exhibits AB, AC, and AK and allow the public filing of those docu-
22
   ments to be in the redacted form proposed by Kahn.
23
24
25
26
27
28
                                                   6
                      Memorandum of Points and Authorities in Support of Motion to Seal
Case 3:20-cv-01120-GPC-AHG Document 5-1 Filed 07/13/20 PageID.390 Page 7 of 7




 1 Dated: July 13, 2020                              WARREN TERZIAN LLP
 2
 3
                                                     Dan Terzian
 4
                                                     Counsel for Defendant
 5                                                   Ari Kahn
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                7
                   Memorandum of Points and Authorities in Support of Motion to Seal
